DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



2.       Claims 1-19 are presented for examination.

Double Patenting

3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.        Claim(s) 1, 9-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-11, 14 and 15 of U.S. Patent No. 11,417,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
        Current Application
------------------------------------------------------
Claim 1. A display device comprising: a substrate including an active area in which a plurality of subpixels are arranged and images are displayed, and a non-active area that is an area outside of the active area;
 a data driving circuit configured to supply data signals to the plurality of subpixels; 
a gate driving circuit configured to supply gate signals to the plurality of subpixels; 
a sensor circuit configured to sense a presence or an absence of an abnormality in a signal line, 

wherein the non-active area of the substrate comprises: a driving circuit area where the data driving circuit is disposed; 

a bending area located between the driving circuit area and the active area, the bending area capable of being bent; and a link area between the bending area and the active area, wherein the sensor circuit comprises:
 a sensing reference signal line that delivers a sensing reference signal; a read-out line that delivers a read-out signal; 
and a sensing transistor electrically connected to the signal line, the sensing reference signal line, and the read-out line, 







and an electrostatic discharge circuit,
wherein the electrostatic discharge circuit connects to at least one of the signal line, the sensing reference signal line, and the read-out line.
       U.S. Patent No. 11,417,257
-------------------------------------------------------
Claim 1. A display device comprising: a substrate including an active area in which a plurality of subpixels are arranged and images are displayed, and a non-active area that is an area outside of the active area; 
a data driving circuit that supplies data signals to the plurality of subpixels; 
a gate driving circuit that supplies gate signals to the plurality of subpixels;
 and a sensor circuit for sensing a presence or absence of an abnormality in a signal line connected to the gate driving circuit, 
wherein the non-active area of the substrate comprising: a driving circuit area to which the data driving circuit is electrically connected; 
a bending area that is located between the driving circuit area and the active area, and that is capable of being bent; and a link area between the bending area and the active area, wherein the sensor circuit comprising: 
a sensing reference signal line that delivers a sensing reference signal; a read-out line that delivers a read-out signal; 
a sensing transistor electrically connected to the signal line, the sensing reference signal line, and the read-out line; 

and a first control sensing transistor that is controlled by the sensing reference signal and connected between the sensing transistor and the read-out line, wherein the sensor circuit is disposed in the link area.
18. The display device according to claim 11, further comprising an electrostatic discharge circuit to which the signal line, the read-out line, and the sensing reference signal line are connected.
Claim 9. The display device according to claim 1, further comprising: a determining circuit electrically connected to the read-out line, the determining circuit configured to receive the read-out signal from the read-out line, and determine the presence or the absence of the abnormality in the signal line based on the read-out signal.
Claim 2. The display device according to claim 1, further comprising a determining circuit electrically connected to the read-out line, the determining circuit receiving the read-out signal from the read-out line, and determining presence or absence of an abnormality in the signal line based on the read-out signal.
Claim 10. The display device according to claim 9, wherein responsive to determining that the signal line is in an abnormal state, the determining circuit is configured to control identification information or location information of the signal line or information resulting from the determination to be stored in a memory or displayed on a screen.
Claim 3. The display device according to claim 2, wherein when it is determined that the signal line is in an abnormal state, the determining circuit controls identification information or location information of the signal line or information resulting from the determination to be stored in a memory or displayed on a screen.
Claim 11. The display device according to claim 1, wherein during a sensing period for sensing the presence or the absence of the abnormality in the signal line, a signal with a turn-on level of a voltage of the sensing transistor is applied to the signal line, and the sensing reference signal with a voltage identical to the turn-on level of voltage is applied to the sensing reference signal line.
Claim 4. The display device according to claim 1, wherein during a sensing period for sensing presence or absence of an abnormality in the signal line, a signal with a turn- on level of a voltage of the sensing transistor is applied to the signal line, and the sensing reference signal with a voltage identical to the turn-on level of voltage is applied to the sensing reference signal line.
Claim 12. The display device according to claim 11, wherein during the sensing period for sensing the presence or the absence of the abnormality in the signal line, responsive to the signal with the turn-on level of voltage of the sensing transistor being applied to the signal line, the sensing transistor is in a turn-on state or in a turn-off state depending on whether the signal line is cracked.
Claim 5. The display device according to claim 4, wherein during the sensing period for sensing the presence or absence of an abnormality in the signal line, when the signal with the turn-on level of voltage of the sensing transistor is applied to the signal line, the sensing transistor is in a turn-on state or in a turn-off state depending on whether a crack is present in the signal line.
Claim 13. The display device according to claim 10, wherein responsive to the read-out signal corresponding to the sensing reference signal, the determining circuit determines that the signal line is in a normal state, and responsive to the read-out signal not corresponding to the sensing reference signal, the determining circuit determines that the signal line is in an abnormal state.  
Claim 6. The display device according to claim 3, wherein when the read-out signal corresponds to the sensing reference signal , the determining circuit determines that the signal line is in a normal state, and when the read-out signal does not correspond to the sensing reference signal , determines that the signal line is in an abnormal state.
Claim 14. The display device according to claim 1, wherein the sensor circuit further comprises a second control sensing transistor controlled by the sensing reference signal.
Claim 7. The display device according to claim 1, wherein the sensor circuit further comprising a second control sensing transistor controlled by the sensing reference signal.
Claim 15. The display device according to claim 1, wherein the read-out line is disposed to extend to an outside of a side edge area of the active area, and includes a portion in the link area and a portion outside of the side edge area of the active area.
Claim 8. The display device according to claim 1, wherein the read-out line is disposed to extend to an outside of a side edge area of the active area, and includes a portion in the link area and a portion outside of the side edge area of the active area
Claim 16. The display device according to claim 15, wherein the gate driving circuit includes a plurality of gate drivers formed in a gate in panel type and disposed over the substrate, and wherein one end of the portion outside of the side edge area of the active area in the read-out line is electrically connected to an output terminal of a last gate driver from the plurality of gate drivers that is disposed farthest from the bending area among the plurality of gate drivers.
Claim 9. The display device according to claim 8, wherein the gate driving circuit includes a plurality of gate drivers formed in a gate in panel type and disposed over the substrate, and wherein one end of the portion outside of the side edge area of the active area in the read-out line is electrically connected to an output terminal of a last gate driver disposed farthest from the bending area among the plurality of gate drivers.
Claim 17. The display device according to claim 14, wherein the control sensing transistor is turned on by the sensing reference signal during the sensing period for sensing the presence or the absence of the abnormality in the signal line, and is turned off by the sensing reference signal during a display driving period.
Claim 10. The display device according to claim 7, wherein the control sensing transistor is turned on by the sensing reference signal during the sensing period for sensing the presence or absence of an abnormality in the signal line, and is turned off by the sensing reference signal during a display driving period.
Claim 19. A display device including a bending area, the display device comprising: 
a signal line arranged to pass the bending area; 
a sensor circuit connected to the signal line; 
and a determination circuit configured to determine an abnormality in a signal line based on information obtained by sensing of the sensor circuit, 
wherein the sensor circuit comprises: a read-out line connected to the determination circuit; 
a sensing reference signal line providing a sensing reference signal;


 and a sensing transistor connected to the signal line, 

















wherein the signal line delivers a low-level gate voltage or a high-level gate voltage.  

Claim 11. A display device including a bending area comprising: 

a signal line arranged to pass the bending area; 
a sensor circuit connected to the signal line; 
and a determination circuit determining an abnormality in a signal line based on information obtained by the sensing of the sensor circuit, 
wherein the sensor circuit comprising: a read-out line connected to the determining circuit; 
a sensing reference signal line providing a sensing reference signal for comparing information received by the determining circuit from the sensor circuit; 
a sensing transistor connected to the signal line; and a control sensing transistor connected to the sensing reference signal line, the read-out line, and the sensing transistor, and wherein a gate node and one of drain and source nodes of the sensing transistor are connected to an identical signal line, and another one of the source and drain nodes of the sensing transistor is connected to the control sensing transistor.

Claim 16. The display device according to claim 15, wherein the first control sensing transistor and the second control sensing transistor are controlled by the sensing reference signal, and 
the sensing reference signal has a turn-on level of voltage capable of turning on the first control sensing transistor and the second control sensing transistor during a sensing period for sensing a presence or absence of an abnormality in the signal lines.



Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.        Claim (s) 1-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PG Pub NO.2019/0279585) in view of Kim et al (PG Pub NO 2019/0066595) in further view of Lin et al (PG Pub NO 2019/0066595) 

As in claim 1, Suzuki et al discloses a display device (Fig 3, 7) comprising: 
a substrate including an active area (display/pixel area) in which a plurality of subpixels (13) are arranged and images are displayed, and a non-active area that is an area outside of the active area; (Fig 3, 7 and Par 0034) discloses substrate including an active area (i.e. display area where pixels are disposed) and non-active area that is an area outside of the active area (display area 100) wherein plurality of subpixels (100) are arranged
a data driving circuit configured to supply data signals to the plurality of subpixels; (Fig 3 item 15)
a gate driving circuit configured to supply gate signals to the plurality of subpixels; ; (Fig 3 item 16)
and a sensor circuit (100) configured to sense a presence or absence of an abnormality in a signal line, (Fig 3, 7 and Par 0043-0044) discloses sensing circuit (i.e. inspection circuit 100) used to detect a defect of signal line (i.e. gate line)
wherein the non-active area (Fig 3, 7 item outside of display area) of the substrate comprises:
 a driving circuit area where the data driving circuit is disposed (Fig 3, 7) discloses driving circuit/source driver area; and a link area (Fig 3, 7) discloses non-active area wherein signal lines and circuits are connected (i.e. linking area), 
wherein the sensor circuit (Fig 3, 7 item 100) comprises: 
a sensing reference signal line that delivers a sensing reference signal (Fig 3, 7 item 111) discloses sensing reference signal line wherein sensing reference signal (Gn) is applied ; 
a read-out line (112) that delivers a read-out signal (Gout); and a sensing transistor (113) electrically connected to the signal line (12), the sensing reference signal line (111), and the read-out line (112) (Fig 3, 7), 
But fails to disclose the non-active area of the substrate comprising: bending area that is located between the driving circuit area and the active area, the bending area capable of being bent; and a link area between the bending area and the active area. However Kim et al (Fig 1) discloses bending area (BDA) that is located between the driving circuit area (650) and the active area (DA) and an area wherein signal lines and circuits are connected (i.e. linking area) disposed between the bending area and the active area. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Suzuki et al with the teaching of Kim et al such that non active area of display substrate wherein driving circuits are disposed to be able to be bent in order to reduce the peripheral area of display device reducing the overall size of said device. 
Kim et al (Fig 5 and Par 0091, 0093) discloses electrostatic discharge circuit (i.e. static electricity discharge elements 92a and 92b)
But Suzuki et al in view of Kim et al fails to disclose the electrostatic discharge circuit connects to at least one of the signal line, the sensing reference signal line, and the read-out line. However Lin et al (Fig 1, 2, 8-10 and Par 0027) discloses display device (DP1) comprising electrostatic discharge circuit (ESD) connected to signal line (SNL) of the gate driving circuit DC. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Suzuki et al in view of Kim et al with the teaching of Lin et al such that the electrostatic charges which the gate driving circuit receives may be released through the electrostatic discharge circuit to prevent the electrostatic discharge current from damaging the driving circuit, thus further reinforcing the protective effect of the electrostatic discharge.

As in claim 2, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 1, wherein the sensor circuit is located in the link area between the bending area and the active area [(Suzuki et al; Fig 3, 7) discloses the connection of sensing circuit (i.e. failure inspection circuit) disposed in connection area (i.e. link area) outside of active area], the sensor circuit configured to sense the presence or the absence of the abnormality in the signal line of the bending area. (Fig 3, 7 and Par 0043-0044) discloses sensing circuit (i.e. inspection circuit 100) used to detect a defect of signal line (i.e. gate line).
As in claim 3, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 1, wherein the electrostatic discharge circuit is disposed in the link area. (Lin et al; Fig 1) discloses electrostatic discharge circuit is disposed in connection area (i.e. link area) outside of active area.

As in claim 4, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 1, wherein the sensing reference signal line does not extend up to the at least one scan driver while being connected to the sensor circuit and the electrostatic discharge circuit. (Suzuki et al; Fig 3, 7, 14) discloses sensing reference signal line does not extend up to the at least one scan driver while being connected to the sensor circuit and (Lin et al, Fig 1,4). Furthermore having said connection in a particular way would have been an obvious design choice to yield same predictable result.

As in claim 5, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 4, wherein at least one the signal line (12) and the read- out line (112) is connected to the at least one scan driver (16) after passing through the sensor circuit and the electrostatic discharge circuit. (Suzuki et al; Fig 3, 7, 14) discloses the connection of at least one signal line and read-out line to scan driver and (Lin et al, Fig 1,4, 8-10) discloses signal line connected to scan driver and electrostatic discharge circuit. Therefore having said connection in a particular way would have been an obvious design choice to yield same predictable result.

As in claim 6, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 1, further comprising: at least one light emitting control driver located outside of at least one of a left edge area and a right edge area of the active area (Suzuki et al; Fig 3, 7, 14 item 16), wherein at least one the signal line and the read-out line is connected to the at least one light emitting control driver after passing through the sensor circuit and the electrostatic discharge circuit. (Suzuki et al; Fig 3, 7, 14) discloses the connection of at least one signal line and read-out line to at least one light emitting control driver and (Lin et al, Fig 1,4, 8-10) discloses signal line connected to at least one light emitting control driver and electrostatic discharge circuit. Therefore having said connection in a particular way would have been an obvious design choice to yield same predictable result.

As in claim 7, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 1, further comprising: a data distribution circuit disposed in the link area after passing through the bending area. (Suzuki et al; Fig 3) discloses data driver (i.e. source driver)  and Kim et al (Fig 1 item 650) 

As in claim 9, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 1, further comprising: a determining circuit (114) electrically connected to the read-out line (112), the determining circuit configured to receive the read-out signal from the read-out line, and determine the presence or the absence of the abnormality in the signal line based on the read-out signal. (Suzuki et al, Fig 3, 7 and Par 0044-0049) discloses determining circuit (114) electrically connected to the read-out line (112), the determining circuit receiving the read-out signal from the read-out line, and determining presence or absence of an abnormality in the signal line.

As in claim 10, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 9, wherein responsive to determining that the signal line is in an abnormal state, the determining circuit is configured to control identification information or location information of the signal line or information resulting from the determination to be stored in a memory or displayed on a screen. (Suzuki et al, Fig 3, 7 and Par 0048-0049) discloses determining abnormal state of signal line.

As in claim 11, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 1, wherein during a sensing period for sensing the presence or the absence of the abnormality in the signal line, a signal with a turn-on level of a voltage of the sensing transistor (113) is applied to the signal line (G1), and the sensing reference signal (Gin) with a voltage identical to the turn-on level of voltage is applied to the sensing reference signal line (111). (Suzuki et al, Fig 7-8 and Par 0045 -0049) discloses during a sensing period for sensing presence or absence of an abnormality in the signal line sensing reference signal (Gin) is applied sensing reference signal line (111) and turn-on level of a voltage of the sensing transistor (113).

As in claim 12, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 11, wherein during the sensing period for sensing the presence or the absence of the abnormality in the signal line, responsive to the signal with the turn-on level of voltage of the sensing transistor being applied to the signal line, the sensing transistor is in a turn-on state or in a turn-off state depending on whether the signal line is cracked. (Suzuki et al, Par 0048-0049) discloses the sensing transistor (113) is in a turn-on state or in a turn-off state depending on whether a crack is present in the signal line (G1).

As in claim 13, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 10, wherein responsive to the read-out signal corresponding to the sensing reference signal, the determining circuit determines that the signal line is in a normal state, and responsive to the read-out signal not corresponding to the sensing reference signal, the determining circuit determines that the signal line is in an abnormal state. (Suzuki et al, Fig 7 and Par 0045-0050) discloses determining state of the signal line that is in a normal state or an abnormal state.

As in claim 14, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 1, wherein the sensor circuit further comprises a second control sensing transistor controlled by the sensing reference signal. (Suzuki et al Fig 3, 7 and 14-16)

As in claim 15, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 1, wherein the read-out line is disposed to extend to an outside of a side edge area of the active area, and includes a portion in the link area and a portion outside of the side edge area of the active area. (Suzuki et al Fig 3, 7) discloses read-out line (112) disposed outside of a side edge area of the active area where pixels are disposed.

As in claim 16, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 15, wherein the gate driving circuit (16) includes a plurality of gate drivers formed in a gate in panel type and disposed over the substrate, and wherein one end of the portion outside of the side edge area of the active area in the read-out line is electrically connected to an output terminal of a last gate driver from the plurality of gate drivers that is disposed farthest from the bending area among the plurality of gate drivers. (Suzuki et al; Fig 3, 7 and 14-16) discloses a gate drivers disposed over the substrate and (Cho et al, Fig 1 item 400a & 400b) disclose a plurality of gate drivers disposed over the substrate wherein one end of the portion outside of the side edge area of the active area in the read- out line is electrically connected to an output terminal of a last gate driver disposed farthest from the bending area among the plurality of gate drivers.

As in claim 17, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 14, wherein the control sensing transistor is turned on by the sensing reference signal during the sensing period for sensing the presence or the absence of the abnormality in the signal line, and is turned off by the sensing reference signal during a display driving period. (Suzuki et al; Fig 3, 7 and 14-16 and Par 0044-0050) discloses sensing transistor is turned on by the sensing reference signal during the sensing period for sensing the presence or absence of an abnormality in the signal line. It would be obvious to an ordinary skill person in the art to have said evaluation be done before display period in order to evaluate the function of display device and its signal lines.

As in claim 18, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 1, further comprising: a first control sensing transistor that is controlled by the sensing reference signal and connected between the sensing transistor and the read-out line. (Suzuki et al;  Fig 3, 7, 8 and Par 0044-0050) discloses sensing transistor includes a first control sensing transistor includes a plurality of sensing transistors that are connected between signal lines and the read-out line.

9.        Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PG Pub NO.2019/0279585) in view of Kim et al (PG Pub NO 2019/0066595) in further view of Lin et al (PG Pub NO 2019/0066595) and in further view of Hioki et al (PG Pub NO 2003/0227441)

As in claim 8, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1)according to claim 1, but fails to disclose the substrate is a flexible substrate. However Hioki et al (Fig 1 and Par 0155) discloses display device comprising flexible substrate (i.e. formed on flexible substrate). Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Suzuki et al in view of Kim et al in further view of Lin et al  with the teaching of Hioki et al such that said display would be formed on a flexible substrate as an alternate and well know method of forming display device on a given substrate (i.e. flexible substrate) to yield same predictable result. 

10.        Claim (s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (PG Pub NO.2019/0279585) in view of Kim et al (PG Pub NO 2019/0066595)

As in claim 19, Suzuki et al discloses a display device (Abstract and fig 1, 3, 7), the display device comprising:
a signal line (Fig 3, 7 and 14-16) signal line (G1); a sensor circuit connected to the signal line; (Fig 3, 7) discloses sensing circuit connected to signal line
and a determination circuit (114) configured to determine an abnormality in a signal line based on information obtained by sensing of the sensor circuit (Fig 3, 7 and Par 0044-0049) discloses determining circuit (114) and determining presence or absence of an abnormality in the signal line, 
wherein the sensor circuit (Fig 3, 7 item 100) comprises: 
a read-out line (112) connected to the determination circuit (114); a sensing reference signal line (111) providing a sensing reference signal; (Suzuki et al, Fig 3, 7, 14-16 and Par 0044-0049) discloses determining circuit (114) electrically connected to the read-out line (112), a sensing reference signal line (111) providing a sensing reference signal (Gin)
and a sensing transistor (113) connected to the signal line (G1) (Fig 3, 7 and Par (0044-0050) discloses controlling sensing transistor (113) connected to sensing reference signal line, wherein the signal line delivers a low-level gate voltage or a high-level gate voltage. (Suzuki et al;  Fig 3, 7 and Par 0044-0050) discloses controlling plurality of sensing transistors via control signal having a turn-on level of voltage capable of turning on control sensing transistor during a sensing period.
But fails to disclose said display device including a bending area comprising: a signal line arranged to pass the bending area; however Kim et al (Fig 1) discloses bending area (BDA) comprising: a signal line arranged to pass the bending area. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Suzuki et al with the teaching of Kim et al such that non active area of display substrate wherein driving circuits are disposed to be able to be bent such that there would be bending area that also compresses signal line connected to driving circuits in order to reduce the peripheral area of display device reducing the overall size of said device by having bending area. 


As in claim 20, Suzuki et al in view of Kim et al in further view of Lin et al discloses the display device (Abstract and fig 1) according to claim 19, further comprising: 
a control sensing transistor connected to the sensing reference signal line, the read-out line, and the sensing transistor, (Suzuki et al; Fig 3, 7 and Par (0044-0050) discloses controlling sensing transistor (113) connected to sensing reference signal line, the read-out line, and the sensing transistor.
wherein the sensing reference signal is compared to information received by the determining circuit from the sensor circuit, (Suzuki et al, Fig 3, 7, 14-16 and Par 0044-0049) discloses a sensing reference signal line (111) providing a sensing reference signal (Gin) for determining presence or absence of an abnormality in the signal line (G1).
 and wherein a gate node and one of a drain node and a source node of a sensing transistor are connected to an identical signal line, and another one of the source node and the drain node of the sensing transistor is connected to the control sensing transistor. (Suzuki et al; Fig 3, 7 and 14-16) discloses the connection of sensing transistor gate node, source and drain node to signal lines, having a particular connection would have been an obvious variation of connecting said transistors.

Conclusion
11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626  
       12/17/2022